By JUDGE JOHANNA L. FITZPATRICK
This matter is before the Court on Robert Rowen’s application to Stay an Arbitration proceeding.
The arbitration was initiated by Edward P. Moran against Rowen, Gordon F. Linke, and Merrill, Lynch, Pierce, Fenner and Smith, Inc. In the statement of claim, Moran seeks to recover from Merrill, Lynch for breach of an employment contract, wrongful termination, defamation and employment discrimination. Moran also alleges defamation and interference with business relations by Rowen. Rowen contends that he did not agree to submit this matter for arbitration. In response, Moran contends that the New York Stock Exchange Form U-4 constitutes an agreement to arbitrate. It was stipulated that this document was signed by the parties.
The Court finds that Form U-4 is an agreement to arbitrate this matter. Paragraph 5 of Form U-4 is phrased broadly and provides:
I agree to arbitrate any dispute, claim or controversy that may arise between me and my firm, or a customer, or any other person, that is required to be arbitrated under the rules, constitutions, or by-laws of the organizations with which I register, as indicated in Question 8.
*229The Court finds that this dispute is within the scope of this provision. The Director of Arbitration of the New York Stock Exchange has also determined that Rowen is within the jurisdiction of the arbitration proceeding.
Furthermore, the Court finds that Moran’s dispute with Rowen arose out of the same events as his dispute with Linke and Merrill, Lynch. The claims are intertwined, and the same facts will be at issue in both cases. Therefore, the claims should properly be resolved together.
For these reasons, the application to stay the arbitration pursuant to Virginia Code § 8.01-581.02 is denied.